Citation Nr: 0307588	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-21 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from September 1970 to July 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision from the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim of 
entitlement to service connection for a right shoulder 
disability.  The Board granted reopening of the claim in its 
August 2002 decision and then developed the record pursuant 
38 C.F.R. § 19.9(a)(2) (2002).  The evidence obtained 
pursuant to such development is supportive of the veteran's 
claim.  Moreover, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the veteran's claim and that, therefore, further 
delay of the appellate process to provide the veteran with 
notice of the evidence developed by the Board and an 
opportunity to submit additional evidence and argument would 
serve no useful purpose.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has current disability of the right shoulder 
as a result of an injury sustained during his period of 
active service.


CONCLUSION OF LAW

Right shoulder disability is the result of injury incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
action is required to comply with the VCAA and the 
implementing regulations.

Legal Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that in March 1972 the 
veteran complained of right shoulder pain after falling off a 
motorcycle.  X-rays were normal.  The impression was muscle 
strain.  The veteran's arm was placed in a sling and he was 
returned to duty without evidence of further treatment or 
complications.  No abnormalities were noted on the report of 
examination at discharge, dated in June 1973.  The record 
reflects that a search for additional records of treatment or 
hospitalization during service was negative.  

In July 1974, the veteran applied for VA compensation 
benefits based on a right shoulder disability.  In connection 
with his claim he reported that he had had right shoulder 
pain and recurrent dislocations since the time of his 
discharge from military service.

The claims file contains a report of work injury dated in May 
1974.  The veteran was noted to have been lifting a table 
when his right shoulder went out.  A VA medical certificate 
dated in May 1974 notes the veteran's history of chronic 
recurrent dislocations of the right shoulder, with the first 
dislocation reported to have occurred during service 
coincident with a motor vehicle accident.  In a statement 
dated in January 1975, the veteran's employer referenced the 
veteran's "continuous problem" with right shoulder 
dislocations.  

In a statement dated in January 1975, a friend of the veteran 
reported that the veteran had dislocated his right shoulder 
while swimming in July 1974.  A note from a physician related 
treatment of the dislocation with closed reduction.  The 
associated emergency room report references a history of 
seven dislocations.  Additionally, a medical report dated in 
February 1975 reflects that the veteran underwent surgical 
repair of the right shoulder.

A report of VA hospitalization from January to February 1996 
notes the veteran's history of right shoulder dislocations 
secondary to a motor vehicle accident while in service.  A VA 
outpatient record dated in September 1998 notes the veteran's 
history of right rotator cuff syndrome, treated with surgery 
in 1974.  An October 1998 record notes that the veteran had 
dislocated his right shoulder at 28 years of age in a 
motorcycle accident, and that he had had multiple 
dislocations after service and until the time his shoulder 
was surgically repaired.  

A VA record dated in September 1999 notes the veteran's 
history of chronic right shoulder dislocations secondary to a 
motor vehicle accident in 1973, treated with surgery in 1975.  
The veteran complained of pain and motion limitation, 
worsening with age.  The impression was chronic right 
shoulder pain secondary to the old injury.  In a statement, 
also dated in September 1999, a VA nurse indicated that the 
veteran had had a shoulder injury during service and had 
since been treated for right shoulder problems.  

The veteran testified at an April 2000 hearing before a 
hearing officer at the RO.  He described the circumstances of 
the in-service right shoulder injury, with subsequent chronic 
right shoulder pain and repeated episodes of dislocation.  He 
described having received in-service treatment to restore his 
right shoulder to the socket after the dislocation.  He also 
testified as to having experienced tingling or numbness in 
his right upper extremity.

In March 2003, the veteran appeared for a VA examination.  
The examiner cited to review of the claims file, to include 
service medical records.  The examiner specifically noted 
that the veteran fell off a motorcycle in March 1972 and was 
evaluated by service personnel for right shoulder pain 
coincident with the injury.  The examiner also noted the 
veteran's February 1975 hospital admission for surgical 
repair of the right shoulder based on complaints of recurrent 
right shoulder dislocation.  The veteran denied having had 
any dislocations since the surgery.  The VA examiner also 
noted the veteran's complaints of right shoulder pain and a 
loss of right upper extremity strength and sensation.  The 
diagnoses were as follows:  history of recurrent anterior 
dislocation on the right shoulder with a history of surgical 
repair; degenerative disease of the right shoulder confirmed 
by X-ray; atrophy of the right deltoid muscle; reduced range 
of motion of the right shoulder; and, ulnar neuropathy of the 
right upper extremity.  The VA examiner then opined that the 
veteran's current shoulder impairment, with noted 
degenerative joint disease and motion limitation, was due to 
injuries occurring during service in 1972.  In support of 
that conclusion the examiner cited to the documented in-
service incident without any information showing any prior 
shoulder injury or prior problems with dislocation.  The VA 
examiner also addressed the veteran's sensory complaints and 
opined that the veteran's ulnar neuropathy was related to 
nerve entrapment at the wrist and was not etiologically 
related to the right shoulder injury.

Analysis

In this case the record clearly documents the veteran's in-
service motorcycle accident and his complaint of right 
shoulder pain coincident thereto.  Although the veteran has 
reported an initial episode of dislocation at the time of 
such service accident, in-service X-rays and examination 
failed to reveal such; the impression was instead only a 
muscle strain.  Moreover, no right shoulder abnormalities 
were noted at discharge.

Despite the above, the veteran's report of repeated right 
shoulder dislocations and pain since the in-service accident 
is credible and corroborated by medical evidence of multiple 
dislocations occurring in 1974 and 1975, shortly after 
service discharge.  Furthermore, since his surgical repair, 
the veteran has continued to complain of right shoulder pain 
and motion limitation for which he has sought medical 
treatment, thus showing a continuity of symptomatology since 
service.  

The claims file also contains VA treatment records suggesting 
a causal connection between the in-service accident and 
current right shoulder disability.  Moreover, the March 2003 
VA examiner, who reviewed the veteran's pertinent medical 
history, as documented in the claims file, concluded that the 
veteran's current right shoulder disability is etiologically 
related to the service injury..  

In light of the above, the Board is satisfied that the 
preponderance of the evidence supports the veteran's claim.  


ORDER

Entitlement to service connection for disability of the right 
shoulder is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

